N O N - F I N A L   A C T I O N

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “learning unit”, “inference unit”, “first correction unit”, “second correction unit”, “third correction unit”, “communication unit”, “learning device” and “inference device” as respectively recited in claims 1-15.
Examiner will interpret the said “learning unit” as CPU/GPU element 8 (Fig.1 per para [0056, 0091]), the said “inference unit” as CPU/GPU element 4 (Fig.1 per para [0031, 0057, 0091]), the said “first correction unit” as CPU element 2 (Fig.1 per para [0091]), the said “second correction unit” as CPU element 6 (Fig.1 per para [0091]), the said “third correction unit” in view of (Fig.1 per para [0091]), the said “communication unit” as network connection element 901 (Fig.8 per para [0094-0095]), the said “learning device” as CPU server element 805 (Fig.8 per para [0097]), and the said “inference device” as CPU element 4 (Fig.8 in view of para [0091]) of Applicant’s US Publication Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Objections
Claim 1 is objected to because of the following informalities in line 3 which recites (with emphasis in bold): 
“at least one processor or circuit configured to function as following units;”
However, the semi-colon -- after the said “following units” -- should be corrected to a colon to correctly reference the subsequent units i.e. learning unit and inference unit. 
	Claims 13 and 14 are also respectively objected to in line 3 for having the same grammatic error discussed in claim 1.  Correction is required.
Claim 15 is also objected to in line 2 for having the same grammatic error discussed in claim 1.  Correction is required.


Closest/Related Prior Art
The prior art made of record is considered pertinent to applicant's disclosure.  The following references further disclose the state of the art concerning machine learning or artificial intelligence applied to an image pickup apparatus.

SETA (US 20200351440) discloses a system (Fig. 1) in which a server 3 (Fig. 8) uses machine learning to analyze, identify, and correct deteriorated “defect” pixels in a communication imaging device 2 (Fig. 2 & 3).  See “setting data” per para [0147-0162].  Also teaches various stacked arrangements (Figures 3, 13, 17, 19, 21 & 23 in view of para [0116, 0119, 0216-0217, 0224 & 0234]).  See 35 USC 103 rejection below.

NAKAO (US 20130229550) discloses noise correction (i.e. defect pixel correction) using machine learning.  See Figures 20 & 24 embodiment (learning device 300, para [0118]) applied to imaging apparatus 100 per Fig. 1.  See 35 USC 103 rejection below.

JIANG (US 20200372250) discloses network devices (Figures 1a & 7: mobile “camera” terminal, server, etc., in view of para [00234-0235]), the network device may comprise -- a main processor 750 capable of noise correction (i.e. defect pixel correction, para [0061] and para [0180, 0192-0193]) AND an AI “neural network” coprocessor 790 (per para [0063-0067] and para [0185, 0188]).

EWERT (US 20200410253) discloses noise correction (i.e. defect pixel correction) using artificial intelligence comprising a trainable neural network.  See Figure 2 and para [0013, 0050].  

The following reference further discloses the state of the art concerning defect pixel detection and correction applied to an image pickup apparatus.

KIYOSAWA (US 20130128082) discloses defect pixel detection and correction (Fig.1: element 8) using “pre-stored manufacturer defect data” OR “new” defect data, para [0050].

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over SETA (US 20200351440) in view of NAKAO (US 20130229550) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, SETA teaches an image pickup apparatus (Fig. 1 and para [0098-0101]: apparatus 2 has image sensor 10 per Fig. 2, 3 & 6 “first embodiment” OR image sensor 60 per Fig. 29-31 “sixth / seventh embodiment”.  Machine learning processor may be located in an external server 3 OR embedded in apparatus 2 with DNN 61 or main processor 14 in view of para [0157, 0164, 0185, 0188, 0221, 0265, 0271, 0273, 0285] – thus, Examiner will interpret machine learning processing examples performed from an external server 3 may alternatively be performed within apparatus 2 and vice versa) comprising: 
a solid-state image pickup device (Figures 2, 3 & 29: image sensor 10/60 having light receiving unit 11, para [0101-0102]); 
at least one PROCESSOR or CIRCUIT configured to FUNCTION (Figures 2, 3, 6 & 29 and para [0095, 0103, 0105-0107]: elements 12-13, main processor 14 and deep neural network – DNN 61 circuit chip perform noise “deterioration” detection and correction, para [0145-0162 & 0165-0170]) as following units:
a LEARNING UNIT configured to generate a learned model by performing machine learning using, as supervised data, first correction information for identifying a pixel signal for which noise is to be corrected among a plurality pixels of the solid-state image pickup device AND using, as input, an image acquired from the solid-state image pickup device and that has not been corrected based on the first correction information (Fig. 6: step s300 & step s600, Fig. 29-31 and Para [0149, 0153, 0166-0170, 0265, 0271-0285]: first and sixth/seventh embodiments respectively use a server processor, main processor 14 or DNN 61 to generate new parameter setting data and/or circuit data for correcting locations of noise “deterioration” using a learnt model obtained by performing machine learning of past data “first correction info”.  The past data, per para [0167-0169], may be an image associated with a past deterioration correction setting, which is used to identify state of deterioration through image analysis comparison of the past image data with new/subsequent image data, para [0166 & 0170]); 
an INFERENCE UNIT configured to infer a pixel signal on which noise is superimposed by inputting an image corrected based on the first correction information to the learned model (Seta’s taught server processor, main processor 14 or DNN 61 (per discussion above) AND the flexible logic circuit 13/131/132 identifies “infers” deterioration “noise” locations that occurs over time i.e. usage/aging in image sensor, para [0145-0151], through image analysis “comparison” (interpreted as “superimposing”) of past image data with new/subsequent image data, para [0166-0170, 0185, 0265] using a learned model (Fig. 30 in view of Fig. 6: DNN s600 receives inputs from noise s300 and corrected image) to update the deterioration correction parameter settings (See Fig.9 in view of para [0194-0197] and Fig. 31: steps s205-s208) to produce new corrected image data after each subsequent image analysis over time).
	While it is believed that Seta’s teachings meet all of Applicant’s limitations, Seta may not give a robust explanation of Applicant’s “infer a pixel signal on which (defect) noise is superimposed by inputting an image corrected based on the first correction information” feature which was interpreted to be taught by Seta’s image analysis comparison between past image data and new/subsequent image data to identify for deterioration locations associated with defect pixels.  Thus, to more explicitly show that it is well known in the art to “infer a pixel signal on which defect noise is superimposed based on first correction information”, Examiner evidences imaging apparatus prior art NAKAO – fourth embodiment – Figures 20 & 24 and para [0118-0122, 0136-0137, 0145-0146]: correction coefficient learning apparatus 300 which interfaces with imaging apparatus 100 (Figures 1-6 and para [0045, 0051-0053]: image sensor 130, defect pattern acquisition 160, correction coefficient determination 170, defect pixel correction 180).  The learning apparatus 300 infers a pixel signal on which defect noise is superimposed by processing the input student image (with defects) relative to the input teacher image (without defects) to detect defect noise (white pixels / black pixels, para [0051, 0059]) which has associated “first correction information” correction coefficients corresponding to pixel address locations.  Thus, the correction coefficient learning apparatus 300 detects defective pixels in a student image and learns correction coefficients such that a value obtained by correcting each defective pixel matches the value of a pixel corresponding to that defective pixel in the teacher image, para [0118].
Thus, when taking the collective knowledge taught over each disclosed prior art (Seta and Nakao), one of ordinary skill in the art would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Nakao into suitable modification with the teachings of Seta to produce a machine learning processor to infer a pixel signal on which defect noise is superimposed by inputting an image corrected based on first correction information for the MOTIVATED REASON of improving the noise correction accuracy in the analogous art of an image pickup apparatus using machine learning to correct noise deterioration in an image sensor.



	As per CLAIM 2, Seta in view of Nakao teaches the image pickup apparatus according to claim 1, wherein the first correction information is information in which address information of a defective pixel to be corrected is registered in advance (In view of prior art combined teachings discussed in claim 1, this feature is considered obvious over the Seta’s teachings in para [0153, 0167-0169]: setting data for correcting locations “addresses” of deterioration are generated using a learnt model obtained by performing machine learning of past data as discussed in para [0167-0169] AND Nakao’s teachings in para [0045, 0051, 0059, 0064] for motivated reason of achieving enhanced processing speed).

	As per CLAIM 3, Seta in view of Nakao teaches the image pickup apparatus according to claim 2, wherein predetermined correction is performed on a pixel signal of a pixel that is not the defective pixel among the pixels (In view of prior art combined teachings discussed in claim 1, this feature is considered obvious over the Seta’s teachings in para [0144-0151, 0166-0170, 0194-0197]: state/cause of deterioration may include multiple types of deterioration processing requiring respective image correction information as also shown in Figure 9 table – each having an associated predetermined correction unit – other than defect correction 302).

	As per CLAIM 4, Seta in view of Nakao teaches the image pickup apparatus according to claim 3, wherein the predetermined correction is correction of noise that occurs due to variations of column circuits of the solid-state image pickup device (In view of prior art combined teachings discussed in claim 1, this feature is considered obvious over the Seta’s teachings in para [0127, 0196] black level processing 301 is, for example, an operation for correcting the black level of the image data by removing the noise attributed to the dark current generated in the light receiving unit 11).

	As per CLAIM 5, Seta in view of Nakao teaches the image pickup apparatus according to claim 1, wherein the LEARNING UNIT performs the machine learning of the learned model so that an error between the first correction information and second correction information output when an image corrected based on the first correction information is input to the learned model becomes small (Seta’s taught server processor, main processor 14 or DNN 61 (per discussion above) AND the flexible logic circuit 13/131/132 identifies “infers” deterioration “noise” locations that occurs over time i.e. usage/aging in image sensor, para [0145-0151], through image analysis “comparison” (interpreted as “superimposing”) of past image data with new/subsequent image data, para [0166-0170, 0185, 0265] using a learned model (Fig. 30 in view of Fig. 6: DNN s600 receives inputs from noise s300 and corrected image) to update the deterioration correction parameter setting data (See Fig.9 in view of para [0194-0197] and Fig. 31: steps s205-s208) to produce new corrected image data after each subsequent image analysis over time – by updating setting data through subsequent image analysis, the error becomes small because accuracy is improved over time, para [0170]).

	As per CLAIM 6, Seta in view of Nakao teaches the image pickup apparatus according to claim 1, further comprising a FIRST CORRECTION UNIT configured to correct an image output by the solid-state image pickup device by using the first correction information, wherein an image corrected by the FIRST CORRECTION UNIT is input to the INFERENCE UNIT (In view of prior art combined teachings discussed in claim 1, this feature is considered obvious over the Seta’s teachings in para [0153, 0167-0169]: setting data for correcting locations “addresses” of deterioration are generated using a learnt model obtained by performing machine learning of past data as discussed in para [0167-0169], wherein the first correction unit may be a defect correction processor 302 / s300 (Fig. 6) which inputs to DNN analysis s600 (Fig. 30) for inferring defect noise AND Nakao’s teachings in para [0045, 0051, 0059, 0064] show defect noise may be white pixel or black pixel noise that may be detected and corrected).

	As per CLAIM 7, Seta in view of Nakao teaches the image pickup apparatus according to claim 6, wherein the solid-state image pickup device, the FIRST CORRECTION UNIT, and the INFERENCE UNIT are provided on respective different substrates (Seta teaches various stacked arrangements (Fig. 3, 13, 17, 19, 21, 23 & 29) with respective “different” substrates for the sensor chip 11, flexible logic circuit chip 13 “first correction unit”, main processor chip 14 and DNN chip 61 “inference unit” in view of para [0110, 0116, 0119, 0216-0217, 0224 & 0234]).  
Seta remains silent to the stacked chips “different substrates” being laminated on one another. However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a lamination manufacturing method to secure the stacked “different substrate” chips together is well known and expected in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lamination manufacturing method for the motivated reason of providing a protective coating to the electronics in the analogous art of semiconductor packaging of a solid-state image sensor.

	As per CLAIM 8, Seta in view of Nakao teaches the image pickup apparatus according to claim 6, wherein the FIRST CORRECTION UNIT determines a pixel signal to be corrected BASED on at least one of an accumulation time, a readout gain, and a temperature and corrects only a pixel signal determined as a pixel signal to be corrected by using the first correction information (In view of prior art combined teachings discussed in claim 1, this feature is considered obvious over the Seta’s teachings in para [0144-0151, 0166-0170, 0194-0197]: state/cause of deterioration may be due to a combination of types of deterioration processing requiring respective image correction information as also shown in Figure 9 table – that includes control system correction such as gain s400 and white balance s501 per Fig. 6, para [0200, 0133]).

	As per CLAIM 9, Seta in view of Nakao teaches the image pickup apparatus according to claim 1, further comprising a SECOND CORRECTION UNIT configured to correct an image that has been corrected BASED on the first correction information, based on second correction information for identifying a pixel signal inferred by the INFERENCE UNIT (In view of prior art combined teachings discussed in claim 1, this feature is considered obvious over the Seta’s teachings in para [0144-0151, 0166-0170, 0194-0197]: state/cause of deterioration may include multiple types of deterioration processing requiring respective image correction information as also shown in Figure 9 table – each having an associated correction unit – for example defect correction 302 and black level processing 301).

	As per CLAIM 10, Seta in view of Nakao teaches the image pickup apparatus according to claim 1, further comprising a THIRD CORRECTION UNIT configured to correct an image that is acquired from the solid-state image pickup device and that has not been corrected based on the first correction information, based on second correction information for identifying a pixel signal inferred by the INFERENCE UNIT (In view of prior art combined teachings discussed in claim 1, this feature is considered obvious over the Seta’s teachings in para [0144-0151, 0166-0170, 0194-0197]: state/cause of deterioration may include multiple types of deterioration processing requiring respective image correction information as also shown in Figure 9 table – each having an associated correction unit – for example black level processing 301).

	As per INDEPENDENT CLAIM 13, SETA teaches an image pickup apparatus (Fig. 1 and para [0098-0101]: apparatus 2 has image sensor 10 per Fig. 2, 3 & 6 “first embodiment” OR image sensor 60 per Fig. 29-31 “sixth / seventh embodiment”.  Machine learning processor may be located in an external server 3 OR embedded in apparatus 2 with DNN 61 or main processor 14 in view of para [0157, 0164, 0185, 0188, 0221, 0265, 0271, 0273, 0285] – thus, Examiner will interpret machine learning processing examples performed from an external server 3 may alternatively be performed within apparatus 2 and vice versa) comprising: 
a solid-state image pickup device (Figures 2, 3, 18 & 29: image sensor 10/30/60 having light receiving unit 11, para [0101-0102]); 
at least one PROCESSOR or CIRCUIT configured to FUNCTION (Figures 2, 3, 6, 18 & 29 and para [0095, 0103, 0105-0107]: server processor 3, elements 12-13, main processor 14 and deep neural network – DNN 61 circuit chip perform noise “deterioration” detection and correction, para [0145-0162 & 0165-0170]) as following units: 
a COMMUNICATION UNIT configured to acquire a learned model from a LEARNING DEVICE that generates the learned model by performing machine learning using, as supervised data, first correction information for identifying a pixel signal for which noise is to be corrected among a plurality of pixels of the solid-state image pickup device and using, as input, an image acquired from the solid-state image pickup device and that has not been corrected based on the first correction information (Para [0157, 0164, 0185, 0188, 0221, 0265]: Image sensor 10/30 may be configured with a communication unit 18 (Fig. 18) for acquiring a learned model from an external “learning device” server 3.  Per Fig. 6: step s300 & step s600, Fig. 8, Fig. 29-31 and Para [0149, 0153, 0166-0170, 0265, 0271-0285]: the “learning device” server 3 may be configured to perform processing functions of first and sixth/seventh embodiments as also demonstrated by main processor 14 or DNN 61 to generate new parameter setting data and/or circuit data for correcting locations of noise “deterioration” using a learnt model obtained by performing machine learning of past data “first correction info”.  The past data, per para [0167-0169], may be an image associated with a past deterioration correction setting, which is used to identify state of deterioration through image analysis comparison of the past image data with new/subsequent image data, para [0166 & 0170]); 
and an INFERENCE UNIT configured to infer a pixel signal on which noise is superimposed by inputting an image corrected based on the first correction information to the learned model (Seta’s taught server processor, main processor 14 or DNN 61 (per discussion above) AND the flexible logic circuit 13/131/132 identifies “infers” deterioration “noise” locations that occurs over time i.e. usage/aging in image sensor, para [0145-0151], through image analysis “comparison” (interpreted as “superimposing”) of past image data with new/subsequent image data, para [0166-0170, 0185, 0265] using a learned model (Fig. 30 in view of Fig. 6: DNN s600 receives inputs from noise s300 and corrected image) to update the deterioration correction parameter settings (See Fig.9 in view of para [0194-0197] and Fig. 31: steps s205-s208) to produce new corrected image data after each subsequent image analysis over time).
While it is believed that Seta’s teachings meet all of Applicant’s limitations, Seta may not give a robust explanation of Applicant’s “infer a pixel signal on which (defect) noise is superimposed by inputting an image corrected based on the first correction information” feature which was interpreted to be taught by Seta’s image analysis comparison between past image data and new/subsequent image data to identify for deterioration locations associated with defect pixels.  Thus, to more explicitly show that it is well known in the art to “infer a pixel signal on which defect noise is superimposed based on first correction information”, Examiner evidences imaging apparatus prior art NAKAO – fourth embodiment – Figures 20 & 24 and para [0118-0122, 0136-0137, 0145-0146]: correction coefficient learning apparatus 300 which interfaces with imaging apparatus 100 (Figures 1-6 and para [0045, 0051-0053]: image sensor 130, defect pattern acquisition 160, correction coefficient determination 170, defect pixel correction 180).  The learning apparatus 300 infers a pixel signal on which defect noise is superimposed by processing the input student image (with defects) relative to the input teacher image (without defects) to detect defect noise (white pixels / black pixels, para [0051, 0059]) which has associated “first correction information” correction coefficients corresponding to pixel address locations.  Thus, the correction coefficient learning apparatus 300 detects defective pixels in a student image and learns correction coefficients such that a value obtained by correcting each defective pixel matches the value of a pixel corresponding to that defective pixel in the teacher image, para [0118].
Thus, when taking the collective knowledge taught over each disclosed prior art (Seta and Nakao), one of ordinary skill in the art would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Nakao into suitable modification with the teachings of Seta to produce a machine learning processor to infer a pixel signal on which defect noise is superimposed by inputting an image corrected based on first correction information for the MOTIVATED REASON of improving the noise correction accuracy in the analogous art of an image pickup apparatus using machine learning to correct noise deterioration in an image sensor.

	As per INDEPENDENT CLAIM 14, SETA teaches an image pickup apparatus (Fig. 1 and para [0098-0101]: apparatus 2 has image sensor 10 per Fig. 2, 3 & 6 “first embodiment” OR image sensor 60 per Fig. 29-31 “sixth / seventh embodiment”.  Machine learning processor may be located in an external server 3 OR embedded in apparatus 2 with DNN 61 or main processor 14 in view of para [0157, 0164, 0185, 0188, 0221, 0265, 0271, 0273, 0285] – thus, Examiner will interpret machine learning processing examples performed from an external server 3 may alternatively be performed within apparatus 2 and vice versa) comprising: 
a solid-state image pickup device (Figures 2, 3, 18 & 29: image sensor 10/30/60 having light receiving unit 11, para [0101-0102]); 
and at least one PROCESSOR or circuit configured to FUNCTION (Figures 2, 3, 6, 8, 18 & 29 and para [0095, 0103, 0105-0107]: server processor 3, elements 12-13, main processor 14 and deep neural network – DNN 61 circuit chip perform noise “deterioration” detection and correction, para [0145-0162 & 0165-0170]) as following units: 
a COMMUNICATION UNIT configured to acquire an inference result from an INFERENCE DEVICE that infers a pixel signal on which noise is superimposed by inputting an image corrected based on first correction information for identifying a pixel signal for which noise is to be corrected among a plurality of pixels of the solid-state image pickup device to a learned model generated by performing machine learning using, as supervised data, the first correction information and using as input, an image acquired from the solid-state image pickup device and that has not been corrected based on the first correction information (Para [0157, 0164, 0185, 0188, 0221, 0265]: Image sensor 10/30 may be configured with a communication unit 18 (Fig. 18) for acquiring a learned model or setting data (Fig. 3, see arrow input to memory 15) as a result from machine learning from an external “learning device” server 3.  Per Fig. 6: step s300 & step s600, Fig. 8, Fig. 29-31 and Para [0149, 0153, 0166-0170, 0265, 0271-0285]: the “learning device” server 3 may be configured to perform processing functions of first and sixth/seventh embodiments as also demonstrated by main processor 14 or DNN 61 to generate new parameter setting data and/or circuit data for correcting locations of noise “deterioration” using a learnt model obtained by performing machine learning of past data “first correction info”.  The past data, per para [0167-0169], may be an image associated with a past deterioration correction setting, which is used to identify state of deterioration through image analysis comparison of the past image data with new/subsequent image data, para [0166 & 0170]. -- Seta’s taught server processor, main processor 14 or DNN 61 (per discussion above) AND the flexible logic circuit 13/131/132 identifies “infers” deterioration “noise” locations that occurs over time i.e. usage/aging in image sensor, para [0145-0151], through image analysis “comparison” (interpreted as “superimposing”) of past image data with new/subsequent image data, para [0166-0170, 0185, 0265] using a learned model (Fig. 30 in view of Fig. 6: DNN s600 receives inputs from noise s300 and corrected image) to update the deterioration correction parameter settings (See Fig.9 in view of para [0194-0197] and Fig. 31: steps s205-s208) to produce new corrected image data after each subsequent image analysis over time).
While it is believed that Seta’s teachings meet all of Applicant’s limitations, Seta may not give a robust explanation of Applicant’s “infer a pixel signal on which (defect) noise is superimposed by inputting an image corrected based on the first correction information” feature which was interpreted to be taught by Seta’s image analysis comparison between past image data and new/subsequent image data to identify for deterioration locations associated with defect pixels.  Thus, to more explicitly show that it is well known in the art to “infer a pixel signal on which defect noise is superimposed based on first correction information”, Examiner evidences imaging apparatus prior art NAKAO – fourth embodiment – Figures 20 & 24 and para [0118-0122, 0136-0137, 0145-0146]: correction coefficient learning apparatus 300 which interfaces with imaging apparatus 100 (Figures 1-6 and para [0045, 0051-0053]: image sensor 130, defect pattern acquisition 160, correction coefficient determination 170, defect pixel correction 180).  The learning apparatus 300 infers a pixel signal on which defect noise is superimposed by processing the input student image (with defects) relative to the input teacher image (without defects) to detect defect noise (white pixels / black pixels, para [0051, 0059]) which has associated “first correction information” correction coefficients corresponding to pixel address locations.  Thus, the correction coefficient learning apparatus 300 detects defective pixels in a student image and learns correction coefficients such that a value obtained by correcting each defective pixel matches the value of a pixel corresponding to that defective pixel in the teacher image, para [0118].
Thus, when taking the collective knowledge taught over each disclosed prior art (Seta and Nakao), one of ordinary skill in the art would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Nakao into suitable modification with the teachings of Seta to produce a machine learning processor to infer a pixel signal on which defect noise is superimposed by inputting an image corrected based on first correction information for the MOTIVATED REASON of improving the noise correction accuracy in the analogous art of an image pickup apparatus using machine learning to correct noise deterioration in an image sensor.

	As per INDEPENDENT CLAIM 15, SETA in view of NAKAO teaches a LEARNING DEVICE comprising at least one PROCESSOR or circuit configured to FUNCTION as following unit: a LEARNING UNIT configured to generate a learned model by performing machine learning using, as supervised data, first correction information for identifying a pixel signal for which noise is to be corrected among a plurality of pixels of a solid-state image pickup device and using, as input, an image acquired from the solid-state image pickup device and that has not been corrected based on the first correction information (The learning device of claim 15 comprises similar limitations encompassed by the image pickup apparatus of claim 1. Thus, for similar reasons, the cited teachings over the prior art combination (Seta in view of Nakao) discussed in claim 1 also applies to rejecting the limitations in claim 15).

Allowable Subject Matter
Claims 11-12 contain subject matter not taught by the prior art.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698